EXHIBIT 10.99
***Text Omitted and Filed Separately
with the Securities and Exchange Commission.
Confidential Treatment Requested
Under 17 C.F.R. Sections 200.80(b)(4)
and 240.24b-2.
AMENDMENT NO. 2 TO
LICENSE, DEVELOPMENT AND COOPERATION AGREEMENT
     This Amendment No. 2 (“Amendment No. 2”) is entered into effective as of
April 28, 2009 (the “Amendment Effective Date”), pursuant to and amending that
certain License, Development and Cooperation Agreement (the “Agreement”) between
Gen-Probe Incorporated, a Delaware corporation (“Gen-Probe”) and DiagnoCure,
Inc., a company organized under the laws of the Province of Quebec, Canada
(“DiagnoCure”). Capitalized terms used but not defined herein shall have the
meanings set forth in the Agreement.
Recitals
     A. The parties entered into the Agreement as of November 19, 2003 pursuant
to which, among other things, the parties described their respective rights and
obligations with respect to the development, manufacture, marketing and
distribution of Licensed Products for the detection and measurement of PCA3 as a
marker for prostate cancer. The Agreement was previously amended on May 24, 2006
(“Amendment No. 1”).
     B. Pursuant to the Agreement, Gen-Probe has commenced development of an in
vitro diagnostic test kit for the detection and measurement of PCA3 as a marker
for prostate cancer.
     C. The parties desire to clarify and/or modify certain aspects of their
relationship pursuant to the Agreement, in the manner set forth in this
Amendment No. 2.
Agreement
     NOW, THEREFORE, for and in consideration of the mutual covenants and
agreements set forth in this Amendment No. 2, the parties hereby agree to amend
the Agreement as follows:
     1. Unless otherwise stated herein, all capitalized terms shall have the
meaning set forth in the Agreement.
     2. Section 1.31 of the Agreement shall be deleted and replaced in its
entirety by the following:
     1.31 “Net Sales” shall mean the aggregate amount of revenue in U.S. Dollars
(converted as necessary for sales made in a currency other than U.S. Dollars
into U.S. Dollars at the applicable Exchange Rate) realized by Gen-Probe or its
Affiliates or its or their respective sublicensees or distributors from End
Users for any Licensed Product sold or otherwise disposed of, or Licensed
Methods practiced, for consideration less only the allowable deductions set
forth in subsections (a) through (c) below (and Gen-Probe shall ensure that all
sales and other dispositions of the Licensed Products in any country shall be by
Gen-Probe or its Affiliates or its or their respective sublicensees or
distributors directly to End Users); provided, however, in any country of the
world that is not a Major Country (as defined below in this Section) where it is
not commercially feasible

-1-



--------------------------------------------------------------------------------



 



for Gen-Probe to have a direct sales force or a sublicensee and where Gen-Probe
has a contract with a distributor for the sale of Licensed Product in such
non-Major Country as specified in such contract (such distributor, an
“Authorized Distributor,” such country, a “Distributor Country” and such
contract, a “Distributor Contract”), “Net Sales” shall mean the aggregate amount
of revenue in U.S. Dollars (converted as necessary for sales made in a currency
other than U.S. Dollars into U.S. Dollars at the applicable Exchange Rate)
realized by Gen-Probe or its Affiliates for any Licensed Product sold or
otherwise disposed of, or any Licensed Methods practiced, in such Distributor
Country (less only the allowable deductions set forth in subsections (a) through
(c) below), and shall not mean revenue based upon End User pricing for such
Licensed Product (unless such Licensed Product was not sold or otherwise
disposed of by the Authorized Distributor for such Distributor Country under the
applicable Distributor Contract, in which event, this proviso shall not apply
and the sale or other disposition of such Licensed Product in such Distributor
Country shall be treated in the same manner as it would be treated in any
country that is not a Distributor Country and mean revenue based upon End User
pricing). For purposes of this Section, “Major Country” shall mean (i)
[...***...], and/or (ii) [...***...] (A) in which any Licensed Product is sold
or otherwise disposed of, or any Licensed Methods are practiced, by or though
Gen-Probe or any of its Affiliates, or any of its or their respective
sublicensees or distributors and which sublicensee or distributor (or any of
their respective Affiliates) has its primary place of business in [...***...],
and/or (B) from which any Licensed Product is distributed, sold or otherwise
disposed of by Gen-Probe or any of its Affiliates or any of its or their
respective sublicensees or distributors into [...***...].
For any Licensed Product sold or otherwise disposed of, or Licensed Methods
practiced, for consideration other than cash, the revenue from each such
Licensed Product shall be deemed to be the average price charged for identical
or similar (after reasonable adjustments) Licensed Products sold or Licensed
Methods practiced by Gen-Probe or its Affiliates during the same royalty period
in “arms-length” transactions.
The following deductions shall be permitted to the extent customary and actually
taken and allowed in the applicable country, and, in each case, as determined
and allocated in accordance with U.S. generally accepted accounting principles,
consistently applied (GAAP) (and, in each case, solely to the extent such
deduction is directly related to a sale of a Licensed Product in the applicable
country where such sale was made):
          (a) customary credits and allowances granted by Gen-Probe and its
Affiliates (if any) for such Licensed Products on account of refunds, price

      -2-   ***Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



reductions, price discounts or rebates, whether arising out of recalls,
rejections, returns or otherwise relating to Licensed Products sold during or
prior to such royalty period (and for which royalties were previously paid to
DiagnoCure hereunder);
          (b) excise taxes, sales taxes, value added taxes, consumption taxes,
customs duties and other taxes or duties (excluding income taxes or franchise
taxes) imposed with respect to such Licensed Products; and
          (c) transportation charges (including packing, insurance, and freight
costs) actually incurred by Gen-Probe or its Affiliate in connection with the
sales of such Licensed Products.
     3. A new Section 3.2.5 shall be added to the Agreement as follows:
          3.2.5 Gen-Probe shall supply Gen-Probe’s current TMA PCA3 ASR product
to DiagnoCure until the date on which the FDA approves a Gen-Probe in vitro
diagnostic test for PCA3. Gen-Probe shall supply the current TMA PCA3 ASR
product to DiagnoCure on commercial terms [...***...]. Gen-Probe hereby grants
DiagnoCure an option to a sublicense to develop, make, have made, use, sell,
offer for sale and import Licensed Products intended for use as laboratory
developed tests within DiagnoCure’s or its Affiliate’s laboratories in the
United States. Such option to a sublicense shall only be exercisable by
DiagnoCure if [...***...] and, as a result, [...***...] (in which event, upon
exercise of the option by DiagnoCure upon written notice to Gen-Probe,
DiagnoCure would have the right under the sublicense to develop and
commercialize the laboratory developed test and Gen-Probe would use its best
efforts to promptly grant such sublicense to DiagnoCure). The parties
acknowledge that, unless otherwise agreed by the parties, such option shall not
include the right for DiagnoCure to sell Licensed Products in the United States
to Third Parties for use in laboratories other than those laboratories owned by
DiagnoCure and/or its Affiliates.
     4. A new Section 4.1.6 shall be added to the Agreement as follows:
          4.1.6 Gen-Probe shall pay DiagnoCure Five Hundred Thousand U.S.
Dollars (US$500,000) on an annual basis, which payment shall be non-refundable
and non-cancelable and due and payable within ten (10) days of the Amendment
Effective Date for 2009, and shall be due and payable by [...***...] of each
subsequent calendar year. Subject to, and without limiting, Section 10.2.5,
Gen-Probe shall continue to pay this annual payment to DiagnoCure (A) until the
earlier of (i) two (2) years after Gen-Probe’s filing of an application with the
FDA for regulatory approval of a Licensed Product that is a TMA PCA3 assay

      -3-   ***Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



in the United States, (ii) FDA approval of a Licensed Product that is a PCA3
assay in the United States, or (iii) the date on which DiagnoCure obtains
co-exclusive rights pursuant to Section 10.2.4; and (B) if applicable, as set
forth in Section 10.2.5. Fifty percent (50%) of each such annual payment (e.g.,
US$250,000) (each, a “Permitted Deduction Amount”) may be deducted by Gen-Probe
against future royalties due and payable to DiagnoCure by Gen-Probe pursuant to
Section 4.2. Solely during the period that Gen-Probe is deducting the Permitted
Deduction Amounts, the royalty payment thresholds shall be as set forth in the
table below instead of as set forth in Section 4.2(a). For the avoidance of
doubt, upon Gen-Probe’s recoupment of the Permitted Deduction Amounts as set
forth herein, the provisions set out in the table below shall no longer have any
force or effect and the applicable royalty payment thresholds shall again be
those set forth in Section 4.2(a).

          Permitted Deduction Amounts   Royalty thresholds   Royalty thresholds
for deductible from future   for 8% annual   16% annual royalties on royalties  
royalties on Net Sales   Net Sales of Licensed (by way of example)   of Licensed
Products   Products If there is one Permitted Deduction Amount equal to
US$250,000   Up to US$53.125 million in cumulative Net Sales   In excess of
US$53.125 million in cumulative Net Sales           If there are two Permitted
Deduction Amounts, each equal to US$250,000   Up to US$56.25 million in
cumulative Net Sales   In excess of US$56.25 million in cumulative Net Sales    
      If there are three Permitted Deduction Amounts, each equal to US$250,000  
Up to US$59.375 million in cumulative Net Sales   In excess of US$59.375 million
in cumulative Net Sales

     5. A new Section 4.5 shall be added to the Agreement as follows:
               4.5 Preferred Stock.
          (a) Issuance of Shares. Within fifteen (15) days after the Amendment
Effective Date (the “Closing Date”), Gen-Probe shall purchase Four Million Nine
Hundred Thousand (4,900,000) shares of DiagnoCure Series A convertible preferred
shares of DiagnoCure for an aggregate purchase price of Five Million U.S.
Dollars (US$5,000,000) (the “Original Purchase Price”), no par value (the
“Series A Preferred”).
          (b) Conversion. Each share of the Series A Preferred shall initially
be convertible into one share of DiagnoCure’s common stock (the “Common
Shares”). The conversion rate will be subject to adjustment for dilutive
issuances as provided below. The Series A Preferred shares may be converted in
whole or in part, at Gen-Probe’s option.

-4-



--------------------------------------------------------------------------------



 



          (c) Conversion Price. The conversion price of the Series A Preferred
shall be subject to proportional adjustment for stock splits, stock dividends
and the like.
          (d) Protective Provisions. For so long as any shares of Series A
Preferred remain outstanding, consent of the holders of a majority of the
Series A Preferred shall be required for any action (by merger, reclassification
or otherwise) that (i) alters or changes the rights, preferences or privileges
of the Series A Preferred, or (ii) amends or waives any provision of the
Company’s Certificate of Incorporation or Bylaws in a manner adverse to the
holders of the Series A Preferred.
          (e) Dividends. The holders of the Series A Preferred shall be entitled
to receive non-cumulative dividends in preference to any dividend on the Common
Shares at the rate of six percent (6%) of the sum of the Original Purchase Price
plus any declared but unpaid dividends, when, as and if declared by DiagnoCure’s
Board of Directors.
          (f) Liquidation Preference. In the event of any liquidation or winding
up of DiagnoCure, DiagnoCure shall pay to the holders of the Series A Preferred
shares a per share amount equal to the sum of the Original Purchase Price per
share then outstanding plus any declared but unpaid dividends (the “Liquidation
Preference”). The Liquidation Preference shall be paid to Gen-Probe in
preference to any payments to the holders of the Common Shares (and any other
preferred shares that may be issued after the Closing Date). DiagnoCure’s
Certificate of Incorporation or Certificate of Designation for the Series A
Preferred shall provide that in the event of any liquidation or winding up of
DiagnoCure, the holders of the Series A Preferred shares shall be entitled to
receive at least twenty (20) days prior written notice of such event in order
that the holders may elect to receive the Liquidation Preference or,
alternatively, convert the Series A Preferred shares into Common Shares prior to
or upon such event. A merger, acquisition, sale of voting control or sale or
other disposition of substantially all of the assets of DiagnoCure in which the
shareholders of DiagnoCure do not own a majority of the outstanding shares of
the surviving corporation shall be treated as a liquidation.
          (g) Registered Shares. The Common Shares issued upon conversion of the
Series A Preferred shares will be freely tradable upon issuance. In the event
any applicable law requires registration, DiagnoCure shall use diligent efforts
to provide such registration.
          (h) Automatic Conversion. After the twelve (12) month anniversary of
the Closing Date, if DiagnoCure’s Common Shares trade at CAD $2.50 or more per
share for a minimum consecutive trading period of thirty (30) days (the “Minimum
Trading Period”), then DiagnoCure shall have the right to require a conversion
of the Series A Preferred shares into Common Shares at the then applicable
Conversion Rate, upon delivery of a written notice to Gen-Probe at least five
(5) business days prior to the intended consummation date of such conversion.

-5-



--------------------------------------------------------------------------------



 



          (i) Redemption Right. Prior to receipt by DiagnoCure of a notice from
Gen-Probe (or a subsequent holder of the Series A Preferred shares) that
Gen-Probe (or such subsequent holder) has exercised its right of conversion,
DiagnoCure shall have the right to redeem any or all of the then-outstanding
Series A Preferred shares, by paying to the holder the greater of (i) the
Original Purchase Price of such shares plus interest at six percent (6%) per
annum from the date of issue, or (ii) the fair market value of the Common Shares
that would be issued upon immediate conversion.
          (j) Share Purchase Agreement. The investment shall be made pursuant to
a Share Purchase Agreement governed by Quebec law and which is reasonably
acceptable to DiagnoCure and Gen-Probe and which shall contain, among other
things, appropriate representations and warranties of DiagnoCure, reflecting the
provisions set forth in this Section 4.5 summary of terms and appropriate
closing conditions, including an opinion of counsel for DiagnoCure under Quebec
law.
     6. A new Section 4.6 shall be added to the Agreement as follows:
     4.6 Security Interest. In consideration of Gen-Probe entering into and
continuing its performance under this Agreement and agreeing to purchase the
Series A Preferred shares, DiagnoCure shall enter into a movable hypothec
agreement (the “Movable Hypothec Agreement”) pursuant to the laws of the
Province of Quebec, substantially in the form attached hereto as Schedule 4, and
an intellectual property security agreement (the “Intellectual Property Security
Agreement”), substantially in the form attached hereto as Schedule 5, to provide
Gen-Probe with a first ranking movable hypothec and security interest,
respectively, in all of DiagnoCure’s right, title and interest in the Collateral
(as defined in the Movable Hypothec Agreement) to secure the payment of the
Liquidation Preference pursuant to Section 4.5(f) of this Agreement, subject to
and as set forth in the Movable Hypothec Agreement and the Intellectual Property
Security Agreement. DiagnoCure shall file or cause to be filed such Movable
Hypothec Agreement, Intellectual Property Security Agreement, financing
statements and/or other appropriate documents, with the appropriate filing
offices in the United States and Canada, including the Register of Personal and
Movable Real Rights (Quebec), the Canadian Intellectual Property Office, the
United States Patent and Trademark Office, and the District of Columbia Recorder
of Deeds, as applicable, in order to register or record such movable hypothec
and security interest promptly after the execution of, and as set forth in, such
Movable Hypothec Agreement and Intellectual Property Security Agreement,
respectively. In the event DiagnoCure fails to do so, and to the extent
necessary, DiagnoCure appoints Gen-Probe its attorney in fact to make such
filings and authorizes Gen-Probe to make such filings. The Collateral shall at
all times be free and clear of all hypothecs, pledges, assignments, security
interests and other liens or similar types of encumbrances save and except for
security created pursuant to the Movable Hypothec Agreement and the Intellectual
Property Security Agreement. The hypothecary rights and other remedies Gen-Probe
may have as secured

-6-



--------------------------------------------------------------------------------



 



creditor against the Collateral pursuant to the Movable Hypothec Agreement and
the Intellectual Property Security Agreement or under applicable laws, shall
become enforceable only upon the occurrence of an Event of Default (as defined
in the Movable Hypothec Agreement).
The movable hypothec and security interest granted in the Collateral by the
Movable Hypothec Agreement and the Intellectual Property Security Agreement
shall automatically and immediately terminate, and Gen-Probe shall sign such
documents and take such actions as may be reasonably requested by DiagnoCure to
evidence, implement, effect and record the termination and release of the
movable hypothec and security interest, (i) upon DiagnoCure obtaining a
co-exclusive license right under Sections 10.2.4 or 10.2.5, or (ii) upon
Gen-Probe having received, in consideration for the sale, transfer or other
disposition of any Series A Preferred shares or Common Shares acquired
hereunder, at least [...***...] of the sum of the Original Purchase Price plus
any declared but unpaid dividends (including, without limitation, pursuant to
DiagnoCure’s exercise of its redemption rights pursuant to Section 4.5(i) or
through a sale to any other person or entity), or (iii) if Gen-Probe receives,
in consideration for the sale, transfer or other disposition of any Series A
Preferred shares or Common Shares acquired hereunder, an amount that is less
than [...***...] of the sum of the Original Purchase Price plus any declared but
unpaid dividends (the “Actual Amount”), upon DiagnoCure’s payment to Gen-Probe
of (A) if such sale, transfer or other disposition was to a Third Party pursuant
to an “arms-length” transaction, an amount equal to the difference between
(x) the Actual Amount received by Gen-Probe in consideration for such sale,
transfer or other disposition of such Series A Preferred shares or Common Shares
acquired hereunder, and (y) [...***...] of the sum of the Original Purchase
Price plus any declared but unpaid dividends, or (B) if such sale, transfer or
other disposition was not to a Third Party pursuant to an “arms-length”
transaction, an amount equal to the difference between (x) the amount Gen-Probe
would have received in consideration for such sale, transfer or other
disposition of such Series A Preferred shares or Common Shares acquired
hereunder to a Third Party pursuant to an “arms-length” transaction, and (y)
[...***...] of the sum of the Original Purchase Price plus any declared but
unpaid dividends.
Upon request by Gen-Probe, DiagnoCure shall use its reasonable commercial
efforts to obtain consent to DiagnoCure’s execution of the Movable Hypothec
Agreement and the Intellectual Property Security Agreement by the licensors of
the Patent Licenses included within the Collateral; provided that the parties
acknowledge and agree that DiagnoCure may not be able to obtain such consent(s)
from such licensors.
     7. Section 6.1.1 of the Agreement shall be amended to add the following
sentence immediately after the first sentence of Section 6.1.1:

      -7-   ***Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



At least one of the three representatives of each party shall be the Chief
Financial Officer of such party or such person’s designee.
     8. A new Section 6.1.2 shall be added to the Agreement, providing as
follows:
          6.1.2 Each quarterly meeting of the Marketing and Clinical Trial
Subcommittee of the Joint Advisory Committee shall include a presentation by
Gen-Probe of current information regarding: (i) Gen-Probe’s strategy concerning
[...***...]; and (ii) Gen-Probe’s current research and development activities
concerning [...***...].
     9. Section 10.2 of the Agreement shall be deleted and replaced in its
entirety by the following:
     10.2 Gen-Probe Diligence Obligations. Gen-Probe shall, at its own cost,
comply with each of the following:
          10.2.1 Gen-Probe shall use its commercially reasonable efforts to
obtain FDA approval of the Licensed Product that is the current end-point TMA
assay for PCA3 and prostate specific antigen (PSA) (and Gen-Probe shall create a
commercially reasonable development plan therefor and shall provide at least
quarterly updates to DiagnoCure with respect thereto (and as may be reasonably
requested by DiagnoCure from time to time));
          10.2.2 Gen-Probe shall use its commercially reasonable efforts to
obtain FDA approval of a Licensed Product that is the real-time TMA PCA3 assay
which shall run on the Panther instrument (and Gen-Probe shall create a
commercially reasonable development plan therefor and shall provide at least
quarterly updates to DiagnoCure with respect thereto (and as may be reasonably
requested by DiagnoCure from time to time)); and
          10.2.3 In any event, Gen-Probe shall file an application with the FDA
for regulatory approval of a Licensed Product that is a TMA PCA3 assay in the
United States by [...***...] (the “Milestone Date”).
          10.2.4 If Gen-Probe (A) fails to comply with its obligations under
Sections 10.2.1 through 10.2.3, or (B) fails to notify DiagnoCure of its
election pursuant to Section 10.2.5 within the time period specified therein, or
(C) fails to pay DiagnoCure the minimum annual payments of Five Hundred Thousand
U.S. Dollars (US$500,000) as set forth in Section 4.1.6 and/or Section 10.2.5
(and fails to cure any such failure within [...***...] after receipt of written
notice thereof from DiagnoCure) (notwithstanding anything contained herein, the
foregoing shall be in addition to, and shall not limit, DiagnoCure’s rights and

      -8-   ***Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



remedies under this Agreement for any late payment), or (D) elects pursuant to
Section 10.2.5 for DiagnoCure to obtain a co-exclusive license in the United
States, then, as DiagnoCure’s sole remedy, Gen-Probe’s license under this
Agreement shall automatically and immediately convert to a co-exclusive (with
DiagnoCure) license in the United States. DiagnoCure shall not have the right to
grant a sublicense to any Third Party under such co-exclusive sublicense (but
may grant a sublicense to an Affiliate that is directly or indirectly wholly
owned by DiagnoCure) nor to serve as a foundry for a Third Party (i.e.,
manufacture products in bulk on an OEM basis for sale by the Third Party under
the trademarks of the Third Party). Without Gen-Probe’s prior written consent
(such consent not to be unreasonably withheld or delayed), DiagnoCure shall not
have the right to assign its license (other than in connection with an
assignment of this Agreement as permitted under Section 17.3).
          10.2.5 If Gen-Probe has not obtained FDA approval of a Licensed
Product that is a TMA PCA3 assay in the United States by [...***...], then
Gen-Probe shall, within [...***...], elect one of the following and so notify
DiagnoCure in writing of its election: (A) to continue the minimum annual
payments of Five Hundred Thousand U.S. Dollars (US$500,000) (which Gen-Probe
shall pay to DiagnoCure in the same manner as set out in Section 4.1.6 (i.e., on
an annual basis, by [...***...] of each calendar year) until the earlier of the
date on which (i) FDA approval of a Licensed Product that is a PCA3 assay in the
United States, or (ii) the DiagnoCure Patent Rights have fully expired in the
United States; or (B) that DiagnoCure shall obtain a co-exclusive license in the
United States on the terms set forth in Section 10.2.4.
     10. Section 17.3 of the Agreement shall be deleted and replaced in its
entirety by the following:
     17.3 Assignment. Neither party shall assign its rights or obligations under
this Agreement, and DiagnoCure shall not transfer or assign the DiagnoCure
Patent Rights, without the prior written consent of the other party; provided,
however, that (A) DiagnoCure may, without the consent of Gen-Probe, assign this
Agreement and its rights and obligations hereunder, and/or any of the DiagnoCure
Patent Rights, to any Affiliate that is directly or indirectly wholly owned by
DiagnoCure, and/or (B) either party may, without such consent, assign this
Agreement and its rights and obligations hereunder, and DiagnoCure may transfer
or assign the DiagnoCure Patent Rights, in connection with the transfer or sale
of all or substantially all of its business related to this Agreement, or in the
event of its merger, consolidation, change in control or similar transaction.
Any permitted assignee shall assume all obligations of its assignor under this
Agreement.
     11. The Agreement is hereby amended to add a Schedule 4 to the Agreement,
which is attached hereto as Exhibit A.

      -9-   ***Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



     12. The Agreement is hereby amended to add a Schedule 5 to the Agreement,
which is attached hereto as Exhibit B.
     13. For the avoidance of doubt, Paragraphs 8 through 10 of Amendment No. 1
shall have no further force or effect and are superseded by this Amendment
No. 2.
     14. Except as is expressly set forth in this Amendment No. 2, all other
terms and conditions of the Agreement shall continue in full force and effect.
     15. This Amendment No. 2 may be executed in counterparts, each of which
shall be an original, and all of which together shall constitute one and the
same instrument.
* * * * *

-10-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Amendment No. 2 to be
executed and the persons signing below warrant that they are duly authorized to
sign for and on behalf of the respective parties.

                              GEN-PROBE INCORPORATED       DIAGNOCURE, INC.    
 
                            By:   /s/ Henry L. Nordhoff       By:   /s/
Jean-Francois Bureau                          
 
  Name:   Henry L. Nordhoff           Name:   Jean-Francois Bureau    
 
  Title:   Chief Executive Officer           Title:   Senior Vice President &
Chief Financial
Officer    

-11-



--------------------------------------------------------------------------------



 



EXHIBIT A to Amendment No. 2
SCHEDULE 4
Form of Movable Hypothec Agreement
[Intentionally Omitted]

12



--------------------------------------------------------------------------------



 



SCHEDULE 5
Form of Intellectual Property Security Agreement
[Intentionally Omitted]

13